Title: To George Washington from Colonel Francis Johnston, 2 July 1780
From: Johnston, Francis
To: Washington, George



May it please Your Excelly
Princeton [N.J.] July 2d 1780

I this moment arrived at Princeton, where I met Lieutt Hurriman of Colonel Nicholas Regt with 82 of the new Levies, wh. Your Excelly order’d me to forward to Camp; in addition to this party, Captn Lt McL.Hatten of the same Regt has in charge 50 more on his way to Camp by another Route, but I am sorry to say that both these parties are unarm’d & totally unprovided—this however, shall not be the case in future, with regard to the Detachments I shall send on, as I shall insist on their being well arm’d if ’tis possible to procure them.
The offr who carries this to Your Excelly informs me, that the numbe⟨r⟩ of New Levies propos’d to be rais’d by the State, will soon, be compleated—they shall meet with no delay on my part, Your Excelly may be assured I shall forward them to Camp with all possible dispatch. I have the honor to be Your Excellys most Obt Servt

F: Johnston

 